Citation Nr: 1644786	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In July 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In addition, the Board acknowledges that the Veteran has initiated an appeal with respect to service connection for a traumatic injury to the right ankle.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified this issue for consideration by the Board, and it appears the AOJ is still taking action on the issue.  Additionally, the Board notes the neither the Veteran nor his representative discussed this issue in the course of his July 2016 Board hearing.  As such, the Board will not accept jurisdiction over this issue at this time, but this issue will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for bilateral hearing loss, a neck disability and a lower back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral hearing loss disability was denied in a May 1972 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran was denied entitlement to service connection for a bilateral hearing loss disability in a May 1972 rating decision based on the RO's determination that the evidence failed to show the Veteran's hearing loss was aggravated during his period of active duty.  The Veteran was informed of the decision, but did not appeal the decision or submit any pertinent evidence during the appeal period.  

The Board notes that the Veteran's 1966 Army entrance examination shows some degree of bilateral high frequency hearing loss; however, an audiological assessment of the Veteran was not performed in the course of his March 1969 separation examination.  

The evidence received after the expiration of the appeal period includes the report of a VA examination, which demonstrates a significant worsening of the Veteran's bilateral hearing loss when compared to his 1966 induction examination.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his July 2016 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for hypertension.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a bilateral hearing loss disability is granted.

The appeal for entitlement to service connection for hypertension is dismissed. 


REMAND

Although further delay is regrettable, the Board finds additional development is required prior to adjudication of the Veteran's remaining claims.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board observes that a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes that when this case was previously before the Board in October 2014 it was remanded for examinations and medical opinions relative to the Veteran's claimed neck and lower back disabilities.  

In the course of his March 2015 VA examinations, the Veteran was diagnosed with cervical and thoracolumbar spine degenerative disc disease.  However, following this examination, the examiner concluded the Veteran's neck and lower back disabilities were less likely than not incurred in or caused by the claimed in-service injury or event.  In support of his conclusion, the examiner stated the Veteran's service treatment records did not show evidence of treatment for a neck or back injury.  The examiner also chronicled the Veteran's post-service work history, and then found the disabilities were due to aging and not military service.  The March 2015 examiner failed to discuss why he found unpersuasive the Veteran's reports of a back and neck injury in service, which has persisted since that time.  In addition, the examiner did not explain why the Veteran's disabilities were the result of the aging process rather than the Veteran's fall in service.  Therefore, the Board finds a new examination and medical opinion is necessary prior to final adjudication of these issues.  

As noted above, the Veteran also underwent a VA audiological examination in February 2014.  At that time, he was diagnosed with bilateral sensorineural hearing loss.  His puretone thresholds show significantly diminished hearing bilaterally, when compared to his 1966 entrance examination.  However, the examiner found the Veteran's hearing loss was not aggravated by his miliary noise exposure.  In support of this conclusion, the examiner stated the Veteran's 1972 VA examination did not show a significant shift in hearing, when corrected for calibration, from his 1966 entrance examination.  The examiner wholly ignored the Veteran's reports that he noticed a worsening of his hearing during military service, and also failed to explain why a "significant" shift in puretone thresholds would be required to substantiate in-service aggravation of the disability.  In addition, the examiner did not discuss how or why the Veteran's conceded military occupational noise exposure did not contribute to his current hearing loss.  

In this respect, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2006 IOM's previous determination that limited sound exposure in the past is unlikely to result in long term damage.  Based on these divergent studies, as well as the VA examiner's lack of reasoning to support her February 2014 medical opinion, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's cervical and thoracolumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current cervical and thoracolumbar spine disabilities are etiologically related to his in-service injury/fall. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his injury in service, as well as his reports of continuous neck/back manifestations since that time.  In addition, the examiner must also discuss all relevant evidence, to specifically include the Veteran's outpatient treatment records from the Houston VAMC, and private treatment records from the MacGregor Medical Association.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. In addition, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although a puretone threshold shift may not have been shown in service or at separation from service, service connection can still be established if the evidence shows the disability was as likely as not aggravated by incidents during service.  

In this regard, the physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


